Case 1:19-cv-00005-WES-PAS Document 1-10 Filed 01/03/19 Page 1 of 6 Page|D #: 132

EXHIB][T J

Case 1:19-cv-00005-WES-PAS Document 1-1O Filed 01/03/19 Page 2 of 6 Page|D #: 133

John B Ennis Esq` 08 P°STAGE AND FEEG PA\D
1200 RESERVQ)R AvE r=msmmss
cRANSToN R\ 02920-6012 Aug 25 2011

Mai|ed from Z\P 02920

 

2 oz Firsl»€ln\s Mail L¢Kor

woo'ega§pua

USPS CERT|F|ED MA|L

ll ll m 071500777793

940`7 1102 0088 2497 6131 63

Bank of America

BOA Noiice of Error & Request for Informatio
PO BOX 942019

S|M| VALLE`Y CA 93094~2019

 

 

FOLD ALONG THlS L`lNE

 

Case 1:19-cv-OOOOB-WES-PAS Document 1-1O Filed 01/03/19 Page 3 of 6 Page|D #: 134

John B. Ennis

Allr)rney ar Lmv

1200 Reservoir Avenue
Cranston, Rhode lsland 02920

Tei. (401) 943-923(| Fax (401) 679~0035
August 21, 2017

Bank of America

Attn: Notice of Error &
Requcst for Inforrnation

PiO. Box 942019

Simi Valley, CA 93094-2019

Clients: Dolores Cepeda
Address: 177 Dexter Street
Providence, R_I 02907

Loan Nuniber:

Dear Sir or Madam:

Please consider this letter to constitute a Notice ot` Error under 12 CFR Scction 1024.35 of
Regulation X o'l"the Mortgage Servicing Act under RESP/~\, which Regulation became effective
on .lanuary 10, 2014. 'l`hesc amendments implemented the 1l)odd-l?` rank Wall Street Ret`orm and
Consumer '_Protection Act provisions regarding mortgage loan servicing `Undcr these
amendments you must acknowledge receipt ot` this Notice within five (5) days thereof
(excluding legal public holidays, Saturdays and Sundays) and must advise me o't` your responses
to this notice within thirty (30) days of receipt thereof (cxcluding legal public holidays,
Saturdays and Stmdays).

'l`he Written authority of the client to my law firm t`or this Request is attached hereto and
incorporated herein by this reference

Under Section 1024.35(`b) of Arnended Regulation X, the term “error"’ means the il'bllowing
categories of covered errors:

(1) P`ailure to accept a payment that conforms to the servicer's written requirements for the
borrower to follow in making payments

(2) Fa:ilure to apply an accepted payment to principal, interest, escrow, or other charges under the
terms ot` the mortgage loan and applicable law.

(3) F ailure to credit a payment to a borrowers mortgage loan account as ot` the date of receipt, in
violation ot`the prompt crediting provisions in 12 CFR 1026.36(<:)(1).

(4) Pailure to pay taxes, insurance premiums or other charges including charges that the
consumer has voluntarily agreed that thc serviccr should Collcct and pay, in a timely manner 35
required by thc escrow provisions of § 1024.34(21). or to refund an escrow account balance as
required by § 1024.34(b).

LS) lmposition of a fee or charge that the serviccr lacks a reasonable basis to impose upon the
consumer_. which i.ncludcs, for example, a late fee for a payment that was not latc, a charge you
imposed for a service that was not provided_. a default property-management fee for consumers

Case 1:19-cv-OOOOB-WES-PAS Document 1-1O Filed 01/03/19 Page 4 of 6 Page|D #: 135

who are not in a delinquency status that would justify the charger or a charge for force~placed
insurance provlsions.

(6) Failure to provide an accurate payoff balance amount upon a borrower's request pursuant to
12 CPR 1026.36(c)(3).

(7) Failure to provide accurate information to a borrower for loss mitigation options and
foreclosure as required by the early intervention provisions ot` § 1024.39.

(8) F ailure to accurately and timely transfer information relating to the servicing of a borrowers
mortgage loan account to a transferee servicer.

(9) l\/laking the first notice or filing required by applicable law 'l"or any judicial or non-j udicial
foreclosure process in violation of the loss mitigation procedures of § 1024.41(t`) or (i).

(10) fM.oving for foreclosurejudgment or order oi" sale, or conduction a foreclosure sale in
violation of the loss mitigation procedures ot` this rule § 1024,41(g) or (j).

(l 1) Any other error relating to the servicing of the consumer`s mortgage loan. l’lease note
“servici'ng"' is defined in § l()24.2(b).

The consumer in this case believes that you did not provide a borrower within ten business
days the following information pursuant to Section 1024.36(d):

1. The identity of and address for the current owner of the mortgage loan identified
hercin.

2. Thc identity of and address for the master servicer of the mortgage loan identified
herein.

You received this request on August 10, 2017. When you did respond by a letter

dated August 14, 2017, you failed to provide the identity and address of the master
servicer

You also failed to provide the owner of the mortgage loan as your letter merely identified
the owner/investor of the mortgage loan as Bank of America, N`.A as Creditor on behalf of
Bank of Amcrica, Califomia, N.A.. You must provide the owner, not the investor.

Please correct all of these errors and provide me with notification of the correctlon, the date of
the correction, and contact information for further assistance; or after conducting a reasonable
investigation and providing the borrower through my firm with a notification that includes a
statement that the scrvicer has determined that no error occurred. a statement ot` the reason or
reasons for this determination a statement of the borrowcr’s right to request documents relied
upon by the servicer in reaching its determination, information regarding how the borrower can
request such documents, and contact information for further assistance

Please be advised that for 60 days after receipt ot` a N`otice ot"l§'rror, you may not furnish adverse
information to any consumer reporting agency regarding any payment that is the subject ot` the
Notice of fl£rro:r pursuant to § 1024.35(i).
Sincerely, t

`\\ 97 5»/\/‘/\/M

John B. Ennis, Esq.

Case 1:19-cv-00005-WES-PAS Document 1-10 Filed 01/03/19 Page 5 of 6 Page|D #: 136

BankofAmericar
limine L.oans
PO 80x 31785
Tampa, FL 33631-3785 Notloe Date: August 14, 2017
Account No.: w
John B. Ennis, Esq.
1200 Fleservoir Avenue
Cranston, Rhode leland 02920 Property Address:
177 Dexter St
Provldence, Fll 02907
lABOUT YOUR HQMEL“OAN`

 

Thank you for your recent inquiry regarding the lnvestor, or owner of your loan,

l`°°"°qu‘r vou §nout.b Know

lt is important that you understand the difference between the investor and the servicer of your loan:

- The servicer collects your mortgage payments, sends your billing statements and provides

the day-to-day servicing ot your account on the investors behalt.
» Tne investor owns your loan.

lSERVlCER lNFORMATlON

The loan servicer’s role ls to collect your mortgage payments, send billing statements and provide
day-to~day servicing of your account on the investors behalt. Most inquiries and requests for your
loan should be handled through your loan servicer Bank of Amerlca, N.A,.

 

 

Banl< of Amerlca, N.A. ls authorized to handle most requests ln cases where Bank cl Amerlca, N.A.
does not have authority to make decisions or otherwise act independently on the lnvestor’s behalf in

response to your request Bank of Amerlca, N.A. will gather relevant information from you, consult
with the investor about your request and communicate the decision

lt you have any questions regarding your loan ortho servicing of your loan, you should always
contact the sorvicer first at the telephone number or mailing address noted below.

Servlcer‘s Name: Bank of America, N.A.
Servlcer’s Malling Address (tor correspondence other than payments):

PO Box 31785
Tampa. PL 33631 -3785

Servicer’s Telephone Number: 1~800'669~6650

Please continue to send your loan payments to Bank of America, N.A. at the address below to
ensure they are applied to your account

Payment Processlng, PO Box 650070
Dallas, TX 75265-0070

Case 1:19-cv-00005-WES-PAS Document 1-10 Filed 01/03/19 Page 6 of 6 Page|D #: 137

 

IlNVESTOR INFORMAT|ON

`l`he investor, or owner of your loan, is the person or entity that is entitled to repayment of the loan.
We‘ve provided your investor information below for your reference Please note that you shouid not

send payments to your investor and that most inquiries and requests should be handled through
your loan servicer as indicated above

Please write your account number on all checks and correspondence

, . Bank of Amerioa, N.A. as Creditor on behalf of
lnvest°r 3 Name“ Bank of America Ca|ifornia, N.A.
lnvestor’s Maiiing Address: Mail Code: FL~1~908-01~49
~~~~~ ~ Attn: Correspondence»Unit
PO Box 31785
Tampa, FL 33631-3785
lnvestor’s Telephone Number: 800~669~6607
ll you need further assistance4 please cail: 4 800-669-6650

We appreciate the opportunity to serve your home loan needs.

Home Loan Team
Bank of America, NA

